                Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 1 of 6



519-19/JJW
Freehill Hogan & Mahar, LLP
          for Plaintiff
Attorneysfor  Plaintiff
Bouchard Transportation Co., Inc.
80 Pine Street — 25th Floor
               – 25th
New York, New York 10005
Telephone: (212) 425-1900
Facsimile: (212) 425-1901
John J. Walsh, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              x
                                                                   IN ADMIRALTY
BOUCHARD TRANSPORTATION CO., INC.,
                                                                     19 Civil ____
                                 Plaintiff,

                       - against -                                  COMPLAINT

LAUREL SHIPPING LLC and GULF OIL LP,

                                 Defendants.

--------------------------------------------------------------x
                                                              x

           Plaintiff, Bouchard Transportation Co., Inc., ("Bouchard")
                                                         (“Bouchard”) as and for its Verified

Complaint against Defendants Laurel Shipping LLC (Laurel")
                                                 (Laurel”) and Gulf Oil LP ("Gulf
                                                                           (“Gulf

Oil”), alleges as follows:
Oil"),

           1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure in that involves a claim for the breach of a maritime

contract of charter party.           This case falls under the court's
                                                               court’s admiralty and maritime

jurisdiction pursuant to 28 U.S.C. § 1333. Diversity jurisdiction also exists pursuant to 28
                                   §1333.

U.S.C. § 1332, in that this is an action between citizens of two different states and the
       §1332,

matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.
513053.1
                Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 2 of 6



           2.      At all material times, Bouchard was and still is a corporation organized

under the laws of the State of New York with an office and principal place of business at

58 South Service Road, Melville, New York 11747.

           3.      At all material times, Defendant Laurel Shipping LLC was and is a

Delaware Corporation with an office and principal place of business at 58 Commerce

Road, Stanford, Connecticut 06902-4506.

           4.      At all material times, Defendant Gulf Oil LP is and was a Delaware

Limited Partnership with an office and place of business at 80 William Street, Suite 400,

Wellesley Hills, Massachusetts 02481.

           5.      As will be more specifically set forth herein, this suit arises out of an

agreement in which Defendants have agreed to the jurisdiction of the United States

District Court for the Southern District of New York for any dispute exceeding $500,000.

The claim herein exceeds $500,000, as a result of which this Court has personal

jurisdiction over the Defendants.

           6.      On or about February 6, 2014, Bouchard entered into a maritime contract of

time charter party with Gulf Oil for the employment of the following articulated

                (“ATB’s”): Tug Evening Star and Barge B. No. 250; Tug Morton S.
tug/barge units ("ATB's"):

Bouchard, Jr./Barge B. No. 210; Tug Jane A. Bouchard/Barge B. No. 225; Tug Ellen S.

Bouchard/Barge B. No. 280.           On or about January 1, 2017, the Charter Party was

extended for a period ending March 30, 2020.




                                                2
513053.1
                Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 3 of 6



           7.      On or about January 1, 2017, the Tug Evening Light and the Barge B. No.

264 were substituted for the Tug Evening Star and the Barge B. No. 250.

           8.      As of May 1, 2017, the rate of hire for the Evening Light/B. No. 264 was

$17,000 per day; for the Morton S. Bouchard, Jr./B. No. 210, it was $20,000 per day; for

the Jane A. Bouchard/B. No. 225, it was $21,000 per day; for the Ellen S. Bouchard/B.

No. 280, it was $19, 000 per day.

           9.      The Charter Party required the charterer to pay hire monthly in advance for

each calendar month commencing with the delivery date on a pro-rated basis for the first

month and thereafter continuing monthly in advance on the first day of each calendar

month. Any late payments would be subject to interest from the due date of payment at

the rate of one-half of one percent per month and the late paying party would be liable for

                                           attorneys’ fees.
all costs of recovery including reasonable attorneys'

           10.     The Charter Party further provided that the master, although appointed by

and in the employ of the Owner, and subject to the Owner's
                                                   Owner’s direction and control, shall

                                                           Charterer’s agencies,
observe the orders of the Charterer in connection with the Charterer's

arrangements and employment of the vessel's
                                   vessel’s services in the Charter.

           11.     Bouchard delivered to Gulf Oil the relevant ATBs on or about December

18, 2014, which deliveries were accepted by Gulf Oil LP.

           12.     In accordance with the Charter Party, Bouchard furnished to Gulf Oil

invoices at least ten days prior to the due date for the payment of hire.




                                                 3
513053.1
             Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 4 of 6



           13.   On or about December 20, 2018, Defendant Gulf Oil LP entered into an

                                (“assignment”) to Laurel with an effective date of
assignment of the Charter Party ("assignment")

January 14, 2019.       Pursuant to the assignment, Laurel undertook all of Gulf Oil's
                                                                                 Oil’s

obligations under the Charter party including the obligation to make the hire payments on

the chartered ATB units.

           14.   Bouchard Transportation consented to the assignment, but Gulf Oil agreed

             Laurel’s performance. Clause 3 of the assignment states:
to guarantee Laurel's

                 “Consenting Party [Bouchard] hereby consents to the
                 "Consenting
                 assignment and assumption set forth herein. Assignor [Gulf
                 Oil] acknowledges and confirms that, notwithstanding such
                 assignment and assumption, pursuant to Article 19 of Time
                 Charter Assignor shall remain responsible for its performance
                 under the Time Charter."
                                Charter.”

           15.   In accordance with the Charter Party, as assigned to Laurel, Bouchard

furnished to Laurel invoices at least ten days prior to the due date for the payment of hire.

           16.   On or about August 18, 2019, Laurel Shipping wrongfully terminated the

Charter Party and has refused to make any further hire payments in breach of its

obligations under the Charter Party, as assigned to Laurel, and despite due demand from

Bouchard, Laurel has failed to pay any further hire to Bouchard.

           17.   Laurel’s
                 Laurel's cancelation of the Charter and its failure to pay hire constitutes a

breach of the Charter which entitles Bouchard to damages at this time.

           18.        Laurel’s wrongful termination, Bouchard made due demand on Gulf
                 Upon Laurel's

Oil to perform Laurel’s
               Laurel's obligations, which Gulf Oil had guaranteed in the assignment of

the Charter Party, but Gulf failed to pay hire and failed to undertake any of the other

                                               4
513053.1
             Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 5 of 6



obligations under the Charter Party and is in breach of its guarantee to Bouchard as a

result of which Bouchard suffered damages.

           19.   By virtue of the non-performance/breach of the Charter Party and

assignment by Laurel and Gulf Oil, Bouchard has suffered and will suffer damages in

excess of $1,000,000.00 and continuing.

           20.   Based on the foregoing, Bouchard has a total claim for damages relating to

Defendants’ breach of the Charter Party in excess of $1,000,000.00.
Defendants'

           WHEREFORE, Bouchard respectfully demands judgment in its favor and against

Defendant Laurel Shipping, LLC and Gulf Oil LP in excess of $1,000,000.00 together

                         attorneys’ fees attempting to recover the amounts owed under this
with interest, costs and attorneys'

Charter Party and for such other and further and different relief, as this court may deem

just and proper.

Dated: New York, New York
       October 15, 2019

                                           FREEHILL, HOGAN & MAHAR LLP
                                                     for Plaintiff
                                           Attorneysfor  Plaintiff
                                           Bouchard Transportation Co., Inc.

                                     By:   _____________________________
                                           John J. Walsh
                                           80 Pine Street — 25th Floor
                                                          – 25th
                                           New York, New York 10005-1750
                                           Telephone: (212) 425-1900
                                           Facsimile: (212) 425-1901
                                           Walsh@Freehill.com




                                              5
513053.1
             Case 1:19-cv-09559-GHW Document 1 Filed 10/16/19 Page 6 of 6




TO:        Stroock, Stroock & Lavan LLP
           Attorneys for Defendant Laurel Shipping LLC
           180 Maiden Lane
           New York, New York 10038

           Gulf Oil LP
           80 William Street, Suite 400
           Wellesley Hills, Massachusetts 02481




                                              6
513053.1
